Exhibit 10.2
(CHASE PAYMENTECH LOGO) [c73971c7397100.gif]
SECOND AMENDMENT TO MERCHANT SERVICES BANKCARD AGREEMENT
THIS SECOND AMENDMENT TO MERCHANT SERVICES BANKCARD AGREEMENT (the “Amendment”)
is by and between US Airways Group, Inc., the parent company of America West
Airlines, Inc., and US Airways, Inc. (collectively, “CUSTOMER”), on one hand and
Chase Alliance Partners, LLC (successor to Chase Merchant Services, LLC)(“CAP”),
and JPMorgan Chase Bank, N.A. (“Bank”) (collectively, CAP and Bank are referred
to as “SERVICERS”) on the other.
WHEREAS, CUSTOMER and SERVICERS are parties to a Merchant Services Bankcard
Agreement dated April 16, 2003, as amended (the “Agreement”);
WHEREAS, CUSTOMER now operates as US Airways Group, Inc., following the Merger
described in the First Amendment to Merchant Services Bankcard Agreement between
CUSTOMER and SERVICERS on or about August 8, 2005 (the “First Amendment”), which
amended the Agreement;
WHEREAS, CUSTOMER and SERVICERS desire to again amend the Agreement;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1. Fees. The Schedule A attached to the Agreement is deleted and replaced, in
its entirety, with the Schedule A attached to this Amendment. Additionally,
Section 12.2 in the Agreement is deleted and replaced with the following:
“Section 12.2 The Fees charged CUSTOMER may be adjusted in the event CUSTOMER
materially changes its method of transaction submission to CAP or in the event
the most recent ** average number of CUSTOMER’s transactions for any of the Card
services provided in this Agreement falls below ** of the average number of
transactions for the same ** period in the preceding ** or the number of
CUSTOMER’s transactions for a ** falls below ** (**) of the corresponding ** of
the prior **. If CUSTOMER’s Fees are adjusted pursuant to this Section, CUSTOMER
may, within ** days’ after such adjustment, provide notice to SERVICERS that
CUSTOMER intends to solicit offers from a third party (a “Third Party
Processor”) to process CUSTOMER’s bankcard transactions on ** terms better than
those to which SERVICERS have agreed under his Agreement. CUSTOMER may, within
** days after providing CAP such notice of its intent, provide CAP notice of an
offer from a Third Party Processor setting forth all material terms regarding
the proposed agreement between CUSTOMER and the Third Party Processor (a “Third
Party Processor ** Offer Notice”). Unless SERVICERS agree to match the better **
terms of the Third Party Processor within ** days of SERVICERS’ receipt of the
Third Party Processor ** Offer Notice, CUSTOMER may terminate this Agreement as
of the date ** days following SERVICERS receipt of the Third Party Processor **
Offer Notice.”
2. Annex 1. Annex 1 attached to the Agreement is amended to add the following
definition: “Unrestricted Cash” shall mean any cash or cash equivalent as
defined under then-current GAAP that is not legally restricted as to usage or
withdrawal, including currency on hand, demand deposits and cash equivalent
instruments in investment accounts. For clarity, the parties agree that
Unrestricted Cash shall include amounts maintained in any Reserve Account by
SERVICERS as set forth in the Reserve Percentage Table in Section 20.2.
3. Term. CUSTOMER and SERVICERS agree that the term of the Agreement is hereby
extended so that the initial term shall expire five (5) years from Effective
Date of this Amendment. Upon expiration of the initial term, the Agreement shall
automatically renew for successive one-year periods pursuant to the terms of
Section 19.2 of the Agreement.

      **  
Confidential Treatment Requested.

 

Page 1 of 4



--------------------------------------------------------------------------------



 



4. Section 19.6 is deleted and replaced in its entirety with the following new
Section 19.6:

  19.6  
If any other processor of bankcard transactions (a “Third Party Processor”) has
offered to process CUSTOMER’s bankcard transactions upon at least substantially
the same terms and conditions as SERVICERS have agreed to under this Agreement,
and such Third Party Processor has also agreed it will reduce the amount
required to be held in the Reserve Account by at least ** of the amount then
required by SERVICERS, then CUSTOMER may provide notice of such fact to
SERVICERS. Such notice shall set forth all material terms regarding the proposed
agreement between CUSTOMER and the Third Party Processor (a “Third Party
Processor Offer Reserve Notice”). Unless SERVICERS agree to match the better
credit terms of the Third Party Processor within ** days of SERVICERS’ receipt
of the Third Party Processor Offer Reserve Notice, CUSTOMER may terminate this
Agreement as of the date ** days following SERVICERS receipt of the Third Party
Processor Offer Reserve Notice. The parties agree that CUSTOMER may provide
Third Party Processor Offer Reserve Notice ** per calendar **.

5. Reserve. Sections 20.1 and 20.2 of the Agreement, as amended, are deleted and
replaced in their entirety with the following new Sections 20.1 and 20.2:

  20.1.  
CUSTOMER expressly authorizes SERVICERS to establish and maintain a Reserve
Account pursuant to the terms and conditions set forth in this Section 20. The
amount of such Reserve Account will be the amount required according to the
Reserve Percentage Table set forth below. Subject to Section 20.2, upon the
Effective Date the amount required to be maintained in the Reserve Account will
be reviewed and adjusted by SERVICERS on a ** basis. In conducting such **
reviews, SERVICERS will review the most recently available reports of Gross Air
Traffic Liability and financial reports provided by CUSTOMER pursuant to
Section 21.1, as amended; provided, however, that if (x) SERVICERS reasonably
believe that CUSTOMER’s reports of Gross Air Traffic Liability contain
materially inaccurate information and/or material information is omitted, or
(y) CUSTOMER fails to provide a report of Gross Air Traffic Liability within the
timeframe specified in Section 21.1, as amended, then SERVICERS may, at their
sole discretion, elect to reasonably estimate Gross Air Traffic Liability based
upon information available to SERVICERS. If SERVICERS’ ** review under this
Section 21.1 indicates (x) an increase in the amount required to be maintained
in the Reserve Account, funding of the deficiency by CUSTOMER by wire transfer
to an account designated by SERVICERS shall be completed within **, as provided
herein, or (y) a decrease in the amount required to be maintained in the Reserve
Account, SERVICERS will within ** return the overage to CUSTOMER; provided,
however, that an increase or decrease pursuant to the foregoing shall only be
made if the amount of the deficiency or overage is equal to or greater than **
as measured against the amount currently maintained in the Reserve Account. If
CUSTOMER has not funded the amount of any deficiency within **, pursuant to the
above, SERVICERS may fund the deficiency in the amount maintained in the Reserve
Account, pursuant to Subsection 20.1(x), by making one or more deductions from
the settlement monies due to CUSTOMER, or alternatively, at their sole
discretion, SERVICERS may require CUSTOMER to immediately fund the amount of the
deficiency into the Reserve Account.”
    20.2  
Notwithstanding the provisions of Section 20.1 or any other provision of this
Agreement, upon notice to CUSTOMER, SERVICERS may increase the Reserve
Percentage required to be maintained in the Reserve Account up to ** following
the occurrence of any of the following events:
       
Any Event of Default specified in Section 19.3 of this Agreement.
       
A Material Adverse Change has occurred in the condition of CUSTOMER. For the
purposes of this Agreement, “Material Adverse Change” shall mean either (A) a
material change to CUSTOMER’s financial condition or its business that, in
SERVICERS’ reasonable determination, either (i) then materially and adversely
affects, or (ii) may in the foreseeable future materially and adversely affect,
CUSTOMER’s ability to perform its obligations under this Agreement, its ability
to fulfill travel services associated with the Card transactions submitted to
SERVICERS for processing, or (B) a material adverse change in the business
procedures, Card processing procedures, products or services of CUSTOMER which,
in SERVICERS’ reasonable determination, materially increases SERVICERS’
potential exposure or liability related to Chargebacks related to CUSTOMER’s
Card transactions.

      **  
Confidential Treatment Requested.

 

Page 2 of 4



--------------------------------------------------------------------------------



 



     
SERVICERS shall provide written notice to CUSTOMER describing in reasonable
detail the circumstances or event that SERVICERS deem to constitute a material
adverse change, and notifying CUSTOMER of the Reserve Percentage SERVICERS
require. After receiving any such notice CUSTOMER shall, within ** days
following receipt of such notice, increase the Reserve Account to the required
Reserve Percentage. If CUSTOMER shall fail, within said ** day period, to
increase the Reserve Account to the required Reserve Percentage, SERVICERS may
immediately thereafter elect to take immediate action to fund the Reserve
Account to the required Reserve Percentage. Pursuant to Section 19.3(v)(b),
CUSTOMER’s failure to fund the Reserve Account within said ** day period shall
constitute an Event of Default.
       
This Agreement has been terminated by either party (other than for a termination
by CUSTOMER exclusively pursuant to Section 18.2 or 19.6 of this Agreement in
which case the balance to be maintained in the Termination Reserve Account will
be governed by Section 20.6 of this Agreement.)
       
After written request from SERVICERS and passage of a ** cure period, CUSTOMER
shall fail to either make public or deliver to SERVICERS any of the financial
reports or information described in Section 21.1 within the time frames
described in Section 21.1.

The Reserve Percentage Table is deleted and replaced with the following Reserve
Percentage Table:

                  Reserve   Fixed Charge   Unrestricted Reserve Tier  
Percentage   Coverage Ratio   Cash/Revenues **   **   **   **

     
The “Reserve Percentage” shall be a percentage of Gross Air Traffic Liability at
the end of the last ** of the immediately preceding **. The “Fixed Charge
Coverage Ratio” in the Reserve Percentage Table shall be calculated based on the
immediately preceding ** and shall be calculated by dividing CUSTOMER’s earnings
before interest, taxes, depreciation, amortization and aircraft rents
(“EBITDAR”) by the sum of aircraft rents and gross interest expense. “Revenues”
in the Reserve Percentage Table shall be the immediately preceding ** of
combined passenger and cargo revenue. In order to qualify for a particular Tier,
CUSTOMER must meet both of the criteria for that particular Tier. Additionally,
to qualify for Tier **, CUSTOMER must also maintain **.
    (iv)  
Upon execution of this Amendment, SERVICERS agree to review and, if needed,
adjust, the amount required to be maintained in the Reserve Account on a **
basis.

6. Section 21.1 of the Agreement is amended as follows:
Section 21 (a) of the First Amendment is deleted and replaced in its entirety
with the following:

     
“(a) The term “Net Air Traffic Liability” shall be deleted from the fourth and
seventh sentences of Section 21.1 as well as every other place used in the
Agreement. The ** Gross Air Traffic Liability reports to be provided by CUSTOMER
shall include an electronic file (in a mutually agreed upon format) of the data
upon which CUSTOMER has based such reports of Gross Air Traffic Liability (i.e.,
including, without limitation, itinerary and flight data). It is acknowledged
that such ** electronic data file will be very large and SERVICERS shall be
responsible for their costs of receiving and processing such electronic data
file.”

Additionally, the parties recognize that CUSTOMER is obligated to produce the **
internal results, forecast, and operating plan referenced in Section 21.1 only
to the extent requested by SERVICERS. CUSTOMER shall also provide SERVICERS with
** financial statements and ATL reports.

      **  
Confidential Treatment Requested.

 

Page 3 of 4



--------------------------------------------------------------------------------



 



7. Accounting Terms.

     
(a) All accounting terms not specifically defined herein shall be construed in
conformity with GAAP and all accounting determinations required to be made
pursuant hereto shall, unless expressly otherwise provided herein, be made in
conformity with GAAP.
       
(b) If any change in accounting principles used in preparation of the most
recent financial statements referred to herein is required or permitted by the
rules, regulations, pronouncements and opinions of the Financial Accountants
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto) and such change is adopted by the
CUSTOMER with the agreement of its independent public accountants and results in
a material change relating to any of the calculations required by Section 20.2,
both parties agree to review the change and its impact in good faith in order to
amend such provisions so as to equitably reflect such change with the desired
result that the criteria for evaluating such compliance with such covenants by
the CUSTOMER shall be the same after such change as if such change had not been
made. In any case, while SERVICERS and CUSTOMER are negotiating potential
changes to the financial thresholds contemplated in Section 20.2, SERVICERS
shall have the right to continue to make adjustments to the Reserve based on the
rules that were in place prior to the change.

8. Continued Effectiveness of Agreement. Except as expressly set forth above,
the Agreement, as amended, shall continue in full force and effect in accordance
with its terms.
This Amendment shall be effective as of April 11, 2008 (the “Effective Date”).

                              Chase Alliance Partners, LLC       US Airways
Group, Inc. For itself and on behalf of
JPMorgan Chase Bank, N.A.                    
 
                            By:   /s/ Chris Trunks       By:   /s/ Derek J. Kerr
                         
 
  Name:   Chris Trunks           Name:   Derek J. Kerr    
 
  Title:   Chief Administrative Officer           Title:   Sr. Vice President
and Chief Financial Officer    

      **  
Confidential Treatment Requested.

 

Page 4 of 4



--------------------------------------------------------------------------------



 



Paymentech, LLC   Schedule A to Merchant Agreement US Airways   Assumptions and
Fees

         
Assumptions
       
Chargeback %
    * *
Auth / Capture %
    * *  
Fees
       

1. Initiation & Service Fees

         
Supply fee            þ Per Order
       
Frame Relay/Leaseline:
       
Monthly Fee
    * *
Dial Backup authorization surcharge
    * *

2. Transaction Fees

 
Bank Card Transactions: *
**

      *  
As of the Effective Date of this agreement Merchant will begin at **.
Thereafter, a new Bankcard Pricing may be applied based on the trailing **
Bankcard transaction volume. It is the responsibility of the CUSTOMER to notify
the SERVICER in writing when a new Bankcard Pricing tier is obtained. The new
Bankcard Pricing and fees set forth therein will be applied on the ** of the
following calendar month following written notification. SERVICER agrees to
review, on a ** basis, CUSTOMER’s actual Interchange costs and qualification
levels. If, based on such review, SERVICER has recommendations to CUSTOMER that
could impact CUSTOMER’s Interchange costs and/or Interchange qualification
levels, SERVICER will make such recommendations to CUSTOMER. CUSTOMER
understands that a number of variables affect Interchange qualification levels
and SERVICER will provide to CUSTOMER recommendations for improvement where
applicable. If SERVICER fails to process transactions in accordance with
industry standards, causing greater Interchange expense to CUSTOMER, then
SERVICER will reimburse any monies due to CUSTOMER in the month following the
failure.

3. Authorization fees

         
Voice Authorizations
    * *
Terminal Authorizations:
       
American Express Electronic Authorization
    * *
Discover Electronic Authorization
    * *
JCB Electronic Authorization
    * *

4. Reporting Options

                         
Monthly Statement fee
                    * *
Statement Type & Frequency:
  Mail - (F)   Statement Only   Monthly

5. Discount Information

                         
MC/Visa Target Qualification Level:
  MasterCard:     013     Passenger Transport
 
  Visa:     027     CPS/Passenger Transport AIR

** Pass-thru of MC/Visa Interchange and Assessments**           see I/C Rate
Schedule

MasterCard / Visa Assessment Rates
            * *     * *
MasterCard / Visa Authorization Access Fees***
            * *     * *
Visa Risk Identification Fee***
            * *     * *
 
  US Currency           Non-US Currency
** Pass-thru of MC Cross-Border Assessment Fee
    **               **  
** Pass-thru of VI International Service Assessment Fee
            * *        
** Pass-thru of PIN Debit Network Fees
                    * *
Discount frequency: **
                       

      **  
The Interchange applicable to each transaction will be based on the actual
qualification level of the transaction. For each transaction not qualifying at
the Target Qualification Level, we will charge you an additional fee calculated
as described on the following page under the heading “Additional Information
About Your Fees”.
  ***  
Currently the following fees are included at no additional charge in SERVICER’S
authorization fees set forth herein: (1) the MasterCard Authorization Fee of **
per authorization, (2) the Visa Acquirer VIP Variable Access Fee of ** per
authorization, and (3) the Visa Risk Identifier Fee of ** per settled
transaction. In the event that one or more of these fees increases above current
levels, all such incremental cost increases (and any additional increases
thereafter) shall be a direct cost pass through to CUSTOMER.

6. Processing fees

         
Minimum Monthly Discount fee
    * *
Chargeback Processing fee
    * *
Batch Settlement fee
    * *
VRU Fax Statement fee
    * *
ACH fee
    * *
ACH Return fee
    * *

         
 
  Initials: DK   Date: 4/8/2008

      **  
Confidential Treatment Requested.

 

 



--------------------------------------------------------------------------------



 



Paymentech, LLC   Schedule A to Merchant Agreement US Airways   Assumptions and
Fees

Additional Information About Your Fees
Interchange
A significant amount of the fees that we charge you for processing your Payment
Transactions consists of charges that we must pay to issuing banks (or that are
otherwise charged to us by the Payment Brands) under the Rules. These charges
are often referred to as “Interchange fees”, or simply “Interchange”.
Interchange fees are set by the Payment Brands based upon a series of
Interchange levels that they establish and modify from time to time. Thus, the
Interchange fee charged for a given transaction depends on the Interchange level
applicable to that transaction; and that Interchange level depends on a number
of factors established by the Payment Brands, such as the type of Payment
Instrument presented, specific information contained in the transaction, how and
when the transaction is processed, your industry, and other factors. For a
transaction to qualify at any specific Interchange level, the applicable
qualification criteria must be met. Note that the Payment Brands regularly add
new Interchange levels, and change the Interchange rates and qualification
criteria for existing Interchange levels.
Target Discount Rate and Target Qualification Level
The Target Qualification Level is the Interchange level that we expect to apply
to your transactions. It is determined based on the type of transactions you
submit and how they will most likely be processed. However, it is possible that
some or many of your transactions will downgrade to a more costly Interchange
level, resulting in higher Interchange. This may occur because those
“Non-Qualified Transactions” do not meet the criteria to qualify at your Target
Qualification Level. Paymentech has set your Target Qualification Level (as set
forth on your pricing schedule) based on the assumption that all of your
transactions will satisfy the criteria established by the Rules to meet that
qualification level. The actual Interchange applicable to each transaction,
though, will be based on the actual qualification level of the transaction. A
summary of the primary qualification criteria for each Interchange level
established by the Payment Brands is available at
www.paymentech.com/interchange_chart.
Capitalized Terms: Please review the definitions in your Agreement so that you
understand the capitalized terms we use in the pricing schedule. The capitalized
term “Payment Brand” has the same meaning as the term “Payment Brand” or
“Association” in your agreeement. The capitalized term “Rules” has the same
meaning as the term “Rules”, Association Rules”, or “Regulations” in your
Agreement. The capitalized term “Payment Transaction” has the same meaning as
the term “Payment Transaction”, “Card Transaction”, or “Sales Data” in your
Agreement. The capitalized term “Payment Instrument” has the same meaning as the
term “Payment Instrument”, “Card”, or “credit card” in your agreement.
US Airways

                 
By:
  /s/ Derek J. Kerr   Title:   Sr. Vice President & Chief Financial Officer  
Date: 4/08/08
 
               
 
  (Authorized Signature)           (Month/Day/Year)

 

 